NOTE: This order is nonprecedential.


  Wniteb ~tates (!Court of §ppeaIs
      for t1Je jfeberaI (!Cirroit

                  UNITED STATES,
                   Plaintiff-Appellee,

                           v.
 CANEX INTERNATIONAL LUMBER SALES, LTD.,
                  Defendant-Appellant,

                           v.
     XL SPECIALITY INSURANCE COMPANY,
                  Defendant-Appellee.


                       2012-1027


   Appeal from the United States Court of International
Trade in case no. OB-CV-0141, Judge Jane A. Restani.


                     ON MOTION


                       ORDER

     Canex International Lumber Sales, Ltd. moves for a
30-day extension of time, until January 18, 2012, to file
its initial brief.
USv.CANEXINTLLUMBERSALES                                       2
      Upon consideration thereof,

      IT Is ORDERED THAT:

      The motion is granted.

                                    FOR THE COURT


      DEC 21 2011                    /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Aimee Lee, Esq
    Joel R. Junker, Esq.                     Jo~t~EALS FOR
                                         II.!.
                                             THE FEDERAL CIRCUIT
    T. Randolph Ferguson, Esq.
s21
                                               DEC 212011
                                                JAN HORBALY
                                                   ClERK